Citation Nr: 1803007	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  14-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970, to include service in the Republic of Vietnam from March 1969 to March 1970. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his skin disabilities are caused by his exposure to herbicides during active duty.  Specifically, the Veteran reported that during active service, he had direct content with Agent Orange.  He stated that he hauled containers of Agent Orange and that these containers broke at times, spilling on him, the transporting vehicle, and ground.  See June 2013 Notice of Disagreement.  He also reported that when he and his unit were mortared at, some of the containers holding the Agent Orange would get hit, break open, and blow up and he had to clean them up.  See August 2017 Board hearing.  A review of the Veteran's military personnel files shows that the Veteran served in the Republic of Vietnam from March 1969 to March 1970.  Thus, the Veteran is presumed to have been exposed to herbicides during that time.  

A review of the Veteran private and VA treatment records reveal that the Veteran has a history of diagnoses to include, but not limited to, seborrheic keratosis, seborrheic dermatitis, seborrheic cysts, hypertrophic actinic keratosis, melanoma, squamous cell carcinoma, basal cell carcinoma, open comedones, folliculitis.  However, the Veteran has not been provided a VA examination regarding his skin disabilities.  The Board acknowledges a March 2012 letter from the Veteran's treating dermatologist that found that it was possible that the Veteran's comedones were related to his exposure to Agent Orange.  However, the Board notes that an opinion that "it is possible" or that a nexus "could" exist does not meet the necessary criteria ("as least as likely as not" which means a 50 percent or better probability) to relate the disability to the Veteran's service.  The Board also notes that although the provider acknowledged the Veteran's 2007 diagnosis of lentigo maligna, the provider failed to address the etiology of the Veteran's other skin disorders.  Consequently, the Board finds that the March 2012 letter from the Veteran's treating dermatologist is inadequate to establish a nexus between the Veteran's skin disabilities and active service.  Thus, the Board finds that a remand is warranted and that a VA examination is necessary.  See 38 C.F.R. § 3.304(c) (2017) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current skin disorder.  The electronic claims file should be made accessible to the examiner for review.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should address the following:

a.  Identify all skin disorders affecting the Veteran during the relevant period on appeal.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disorder present in the Veteran or indicated by the record had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to herbicides.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




